PER CURIAM.
This action was brought here by writ of error of Elliot Frederick, trustee in bankruptcy of the estate of the Wilmer Sales Company, to review the action of the trial judge in giving binding instructions for the defendant, Motors Mortgage Corporation. The business transactions among the parties connected directly or indirectly are all clearly set forth in the lucid opinion of the learned trial judge in overruling a motion for a new trial. We entirely agree with his reasoning and conclusions, and accordingly affirm the judgment on his opinion. 1 F.(2d) 438.